DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Non-Final Rejection on the merits.
Claims 1-17 are currently pending and considered below.

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 Feb 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-9,  are rejected under 35 U.S.C. 103 as being unpatentable over Krulitsch US20220055881A1 (Krulitsch), in view of Lin et al. US4525979A (Lin), in further view of Seiver et al. US10807744B1 (Seiver).

Regarding Claim 1, Krulitsch discloses, A vessel filling and capping system comprising (Abstract): 
a vessel filling assembly (FIG. 1, Abstract) including: 
a filling support frame (FIG. 1, #9.1, para [0051]); 
a filling tray support member (FIG. 1, #3, para [0054]); 
a nozzle (FIG. 1, #4.1, para [0057]); 
a first filling linear actuator (FIG. 1, #10, para [0067]) (i) operatively coupled to the filling tray support member (FIG. 1 – illustrates 10 coupled to 3) and (ii) coupled to the filling support frame (FIG. 1 – illustrates 10 coupled to 9.1 via 14); 
a second filling linear actuator (FIG. 1, #16, para [0060]) (i) operatively connected to the nozzle (4.1) and (ii) coupled to the filling support frame (3); and 
fluidly connected to the nozzle (4.1); 
a vessel capping assembly (FIG. 1, #s 5 and 5ꞌ, para [0052]) including: 
a capping support frame (FIG. 1, #9.2, para [0050]), ; 
a capping tray support member (FIG. 3, #3E3, para [0052]); 
a first capping linear actuator (FIG. 3, # 10 pertaining to PV, para [0058]) (i) operatively coupled to the capping tray support member (FIG. 3 – illustrates 10 coupled to 3E3) and (ii) coupled to the capping support frame (FIG. 3 – illustrates 10 coupled to 9.2); 
(ii) coupled to the capping support frame (FIG. 3 – illustrates 10 coupled to 9.2); 
a tray (FIG. 3, #13, para [0054]) adapted to fit on the filling tray support member and the capping tray support member.

	Krulitsch does not disclose, a pump;
	However, Lin teaches, a pump (FIG. 1, #32, Col. 1, lines 46-53)
	Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Lin at the effective filling date of the invention and would be motivated to modify the vessel filling assembly (Abstract) as disclosed by Krulitsch to include the pump (32) as taught by Lin.  Since Lin teaches the pump that is known in the art and beneficial, thereby providing the motivation, to add the pump to the vessel filling assembly so as to control the delivery of the liquid (Lin, Col. 1, lines 56-64).

Krulitsch does not disclose,
a pneumatic torque wrench; 
a pneumatic cylinder operatively connected to the pneumatic torque wrench; and 
a second capping linear actuator (i) operatively connected to the pneumatic cylinder
However, Seiver teaches,
a pneumatic torque wrench (FIGS. 35 and 39, #60, Col. 38, lines  53-62)
a pneumatic cylinder (FIG. 35, #204, Col. 42, lines 30-38) operatively connected to the pneumatic torque wrench; and 
a second capping linear actuator (FIG. 40,  #46, Col. 39, lines 61-68, Col. 40 lines 12-19) (i) operatively connected to the pneumatic cylinder (FIGS. 35 and 36).

Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Seiver at the effective filling date of the invention and would be motivated to modify the vessel capping assembly (Abstract) as disclosed by Krulitsch to include the aforementioned structures (pneumatic torque wrench, pneumatic cylinder, and second capping linear actuator) as taught by Seiver.  Since Seiver teaches these structures that are known in the art and beneficial, thereby providing the motivation, to add the aforementioned structures to the vessel capping assembly so as to provide an alternative to the closure as described in Krulitsch with a more secure bung plug (FIGS. 3-5, #34, Col. 10, lines 53-61). 

Regarding Claim 2, as combined, Krulitsch/Lin/Seiver disclose as previously claimed.  As combined, Krulitsch further discloses, wherein the tray includes a plurality of receptacles (FIG. 1, #8, para [0052]), each one of the plurality of receptacles adapted to receive a container (FIG. 1, #2, para [0052]) therein.

Regarding Claim 5, as combined, Krulitsch/Lin/Seiver disclose as previously claimed.  As combined, Krulitsch further discloses, wherein the pneumatic cylinder raises and lowers the pneumatic torque wrench (FIGS. 35 and 36, Col. 42, lines 7-37).

Regarding Claim 6, as combined, Krulitsch/Lin/Seiver disclose as previously claimed.  As combined, Lin further discloses, wherein the pump is a peristaltic pump (FIG. 1, #32).

Regarding Claim 7, as combined, Krulitsch/Lin/Seiver disclose as previously claimed.  As combined, Krulitsch further discloses, wherein (i) the filling tray support (3) member includes two (FIG. 2) or more guides for positioning the tray on the filling tray support member; and (ii) the capping tray support (FIG. 3, 3E3) member includes two (FIG. 3) or more guides for positioning the tray on the capping tray support member.

Regarding Claim 8, as combined, Krulitsch/Lin/Seiver disclose as previously claimed.  As combined, Krulitsch/Lin further discloses, wherein the vessel filling assembly further includes: 
a control module (Krulitsch, para [0018]) operatively connected to the first filling linear actuator (Krulitsch, 10), the second filling linear actuator (Krulitsch, 16), and the pump (Lin, 32).

Regarding Claim 9, as combined, Krulitsch/Lin/Seiver disclose as previously claimed.  As combined, Krulitsch/Seiver further discloses, wherein the capping assembly further includes: 
a control module (Krulitsch, para [0019]) operatively connected to the first capping linear actuator, the second capping linear actuator, and the pneumatic cylinder.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krulitsch US20220055881A1 (Krulitsch), in view of Lin et al. US4525979A (Lin), in view of Seiver et al. US10807744B1 (Seiver), and further in view of Zoelfl et al. US 20200031648 A1 (Zoelfl).

Regarding Claim 3, as combined, Krulitsch/Lin/Seiver disclose as previously claimed. As combined, Krulitsch discloses, wherein the plurality of receptacles are oriented (FIG. 1, #8, para [0052]).
As combined, Krulitsch does not disclose, a grid having a predefined number of columns and rows.
However, Zoelfl teaches, a grid (FIG. 1, #2, para [0051]) having a predefined number of columns and rows (FIG. 1, para [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Zoelfl at the effective filling date of the invention and would be motivated to modify the tray (13) as disclosed by Krulitsch to include the grid (2) as taught by Zoelfl.  Since Zoelfl teaches the tray with grid patterns that is known in the art and beneficial, thereby providing the motivation, to add the grid to the tray so as to have a sequence in which the containers are put into storage (Zoelfl, para [0029]).


Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Krulitsch US20220055881A1 (Krulitsch), in view of Lin et al. US4525979A (Lin), in view of Seiver et al. US10807744B1 (Seiver), and further in view of Veis US20180297229A1 (Veis) .

Regarding Claim 4, as combined, Krulitsch/Lin/Seiver disclose as previously claimed.  As combined, Krulitsch/Seiver further discloses, wherein a stroke (Krulitsch, FIG. 2, P0-PV, para [0058]) (i) of the first filling linear actuator (Krulitsch, 10) to a stroke (Krulitsch, FIG. 4, PO-PV, para [0066]) of the second filling linear actuator (Krulitsch, 16); and (ii) of the first capping linear actuator (Krulitsch, # 10 pertaining to PV) to a stroke (Seiver, FIG. 35, Col. 20, lines 16-28) of the second capping linear actuator(Seiver, 46).
As combined, Krulitsch/Seiver discloses, (i) of the first filling linear actuator (Krulitsch, 10) to a stroke (Krulitsch, FIG. 4, PO-PV, para [0066]) of the second filling linear actuator (Krulitsch, 16); (ii) of the first capping linear actuator (Krulitsch, # 10 pertaining to PV) to a stroke (Seiver, FIG. 35, Col. 20, lines 16-28) of the second capping linear actuator(Seiver, 46).    Krulitsch/Seiver does not disclose, (i) of the first filling linear actuator (Krulitsch, 10) is substantially perpendicular to a stroke (Krulitsch, FIG. 4, PO-PV, para [0066]) of the second filling linear actuator (Krulitsch, 16); and (ii) of the first capping linear actuator (Krulitsch, # 10 pertaining to PV) is substantially perpendicular to a stroke (Seiver, FIG. 35, Col. 20, lines 16-28) of the second capping linear actuator(Seiver, 46).
However, Veis teaches, (i) is substantially perpendicular (FIG. 1, #140, para [0024]) and (ii) is substantially perpendicular (FIG. 1, #130, para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Veis at the effective filling date of the invention and would be motivated to modify the positioning of the linear actuators as disclosed by Krulitsch/Seiver to a perpendicular orientation (FIG. 1, #s 140 and 130) as taught by Veis.  Since Veis teaches this perpendicular orientation that is known in the art and beneficial, thereby providing the motivation, to modify the positioning of the linear actuators as disclosed by Krulitsch/Seiver to perpendicular position so as to maximize the speed of the process (Veis, para [0040], Claim 2).


Claims 10 - 17  are rejected under 35 U.S.C. 103 as being unpatentable over Krulitsch US20220055881A1 (Krulitsch), in view of Lin et al. US4525979A (Lin), in view of Zoelfl et al. US 20200031648 A1 (Zoelfl), and in further view of Seiver et al. US10807744B1 (Seiver).

Regarding Claim 10, Krulitsch discloses, A vessel filling and capping system comprising (Abstract): 
a vessel filling assembly including (FIG. 1, Abstract) a filling tray support member (FIG. 1, #3, para [0054]), a nozzle (FIG. 1, #4.1, para [0057]), a first filling linear actuator (FIG. 1, #16, para [0060]) operatively coupled to the filling tray support member, a second filling linear actuator (FIG. 1, #16, para [0060]) operatively connected to the nozzle (FIG. 1, #4.1), and fluidly connected to the nozzle (para [0057]); 
a vessel capping assembly (FIG. 1, #s 5 and 5ꞌ, para [0052]) including a capping tray support member (FIG. 3, #3E3, para [0052, a first capping linear actuator (FIG. 3, # 10 pertaining to PV, para [0058]) operatively coupled to the capping tray support member (FIG. 3 – illustrates 10 coupled to 3E3), 
a tray (FIG. 3, #13, para [0054]) including a plurality of receptacles (para [0054] – inlet star]) oriented into the tray adapted to fit on the filling tray support member and the capping tray support member; and 
operatively connected to the first filling linear actuator, the second filling linear actuator, the pump, the first capping linear actuator, the second capping linear actuator, and the pneumatic cylinder.

Krulitsch does not disclose, a pump;
However, Lin teaches, a pump (FIG. 1, #32, Col. 1, lines 46-53)
	Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Lin at the effective filling date of the invention and would be motivated to modify the vessel filling assembly (Abstract) as disclosed by Krulitsch to include the pump (32) as taught by Lin.  Since Lin teaches the pump that is known in the art and beneficial, thereby providing the motivation, to add the pump to the vessel filling assembly so as to control the delivery of the liquid (Lin, Col. 1, lines 56-64).


Krulitsch does not disclose,
a pneumatic torque wrench; 
a pneumatic cylinder operatively connected to the pneumatic torque wrench; and 
a second capping linear actuator (i) operatively connected to the pneumatic cylinder
However, Seiver teaches,
a pneumatic torque wrench (FIGS. 35 and 39, #60, Col. 38, lines  53-62)
a pneumatic cylinder (FIG. 35, #204, Col. 42, lines 30-38) operatively connected to the pneumatic torque wrench; and 
a second capping linear actuator (FIG. 40,  #46, Col. 39, lines 61-68, Col. 40 lines 12-19) (i) operatively connected to the pneumatic cylinder (FIGS. 35 and 36).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Seiver at the effective filling date of the invention and would be motivated to modify the vessel capping assembly (Abstract) as disclosed by Krulitsch to include the aforementioned structures (pneumatic torque wrench, pneumatic cylinder, and second capping linear actuator) as taught by Seiver.  Since Seiver teaches these structures that are known in the art and beneficial, thereby providing the motivation, to add the aforementioned structures to the vessel capping assembly so as to provide an alternative to the closure as described in Krulitsch with a more secure bung plug (FIGS. 3-5, #34, Col. 10, lines 53-61).

As combined, Krulitsch does not disclose, a grid.
However, Zoelfl teaches, a grid (FIG. 1, #2, para [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Zoelfl at the effective filling date of the invention and would be motivated to modify the tray (13) as disclosed by Krulitsch to include the grid (2) as taught by Zoelfl.  Since Zoelfl teaches the tray with grid patterns that is known in the art and beneficial, thereby providing the motivation, to add the grid to the tray so as to have a sequence in which the containers are put into storage (Zoelfl, para [0029]).

As combined, Krulitsch/Seiver/Lin does not disclose, a control module
However, Seiver teaches, a control module (FIG. 1A, #13)
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Seiver at the effective filling date of the invention and would be motivated to modify vessel filling and capping system (Abstract) as disclosed by Krulitsch to include the control module (13) as taught by Seiver.  Since Seiver teaches the control module that is known in the art and beneficial, thereby providing the motivation, so that the first filling linear actuator, the second filling linear actuator, the pump, the first capping linear actuator, the second capping linear actuator, and the pneumatic cylinder as disclosed by Krulitsch can be operatively controlled by the control module (Seiver, 13, Claims 10-12, 14, 16, and 20).

Regarding Claim 11, as combined, Krulitsch/Lin/Seiver discloses as previously claimed. As combined, Krulitsch further discloses, wherein the vessel filling assembly is adapted to fill a plurality of vessels (para [0054]) located in the plurality of receptacles of the tray.




Regarding Claim 12, as combined, Krulitsch/Lin/Seiver discloses as previously claimed. As combined, Krulitsch further discloses, wherein the vessel capping assembly is adapted to cap each of the plurality of vessels filled by the vessel filling assembly (Claim 15).

Regarding Claim 13, as combined, Krulitsch/Lin/Seiver discloses as previously claimed. As combined, Krulitsch further discloses, wherein the plurality of vessels are each filled and capped (FIG. 5) while remaining in the tray (para [0054]).

Regarding Claim 14, as combined, Krulitsch/Lin/Seiver discloses as previously claimed. As combined, Krulitsch further discloses, wherein the plurality of receptacles of the tray are adapted to each receive a vessel (FIG. 1, #2) therein, the tray being placed on the filling tray support member to be filled by the vessel filling assembly (para [0053/54]).

Regarding Claim 15, as combined, Krulitsch/Lin/Seiver discloses as previously claimed. As combined, Krulitsch further discloses, wherein the tray is adapted to be removed (para [0060]) from the filling tray support member and moved to the capping support member (para [0074]).

Regarding Claim 16, as combined, Krulitsch/Lin/Seiver discloses as previously claimed. As combined, Krulitsch further discloses, wherein each of the plurality of vessels are capped (Claim 22) after being moved to the capping tray support member by the vessel capping assembly (para [0057]).

Regarding Claim 17, as combined, Krulitsch/Lin/Seiver discloses as previously claimed. As combined, Krulitsch/Seiver further discloses, wherein the control module (Seiver, 13) controls a location of the tray via the first filling linear actuator when the tray is placed on the filling tray support member (Claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zacche US-20210269181-A1, Carrara US-20160046477-A1, Fahldieck US-20160145090-A1, and Hayakawa US-20180297829-A1 cited for vessel and capping filling assembly, filling support frame, filling tray support member, nozzle, first and second actuator, capping support frame, pneumatic torque wrench, tray, and control module .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        27 April 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731